Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of miR34a and siRNA in the reply filed on 09/20/2021 is acknowledged.  
Status of the Application
	Claims 24-41 are pending and are currently under examination.  The method using an antisense against miRNA34a is free of the prior art. Species comprising a CHOP siRNA and Ang2 siRNA are rejoined.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 05/26/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Objections
Claims 27-29 are objected to as being dependent upon a rejected base claim and reciting non-elected subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and deleting non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites “…the siRNA comprising an RNA that inhibits expression of at least one gene…” and depends from claim 24 which only recites siRNA to CHOP and ANg2.  This limitation lacks antecedent basis because an additional siRNA is not recited in claim 24.  This claim is not further examined on the merits because it is not clear what claim 30 depends from without assumption.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 26, 31-34 and 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez, John Gregory. ("Surfactant Enhanced Delivery Of C/ebp Homologous Protein And Angiopoietin 2 Silencing RNA To Prevent Bronchopulmonary Dysplasia In Mouse Lung."  January 2014).
Under AIA  35 U.S.C. 102(a)(1), there is no requirement that the prior art relied upon be by others. Thus, any prior art which falls under AIA  35 U.S.C. 102(a)(1)  need not be by another to constitute potentially available prior art. However, disclosures of the subject matter made one year or less before the effective filing date of the claimed invention by the inventor or a joint inventor or another who obtained the subject matter directly or indirectly from the inventor or a joint inventor may fall within an exception under AIA  35 U.S.C. 102(b)(1)  to AIA  35 U.S.C. 102(a)(1). See MPEP 2152.02(f).
Ramirez teach BPD is a disease that effects newborn infants and involves the impairment of normal lung growth and development. The hallmark of the disease is impaired alveolarization. As stated above, premature infants comprise the patient population of BPD as it exists today (see page 10). Recent studies have demonstrated that administration of CHOP and Ang2 siRNA have beneficial effects in cell and animal models. CHOP siRNA has been shown to prevent cell death in alveolar epithelial cells and hyperoxia-induced murine models of BPD. Additionally, in vivo BPD models treated 
Ramirez found improvement in mouse lung morphology when siRNA targeted to either CHOP or Ang2 was formulated and administer to the lung (see page 18 and 28).
Ramirez demonstrates that the surfactant Curosurf® has a modest effect on the internalization of CHOP/Ang2 siRNA in transfection experiments and found a significant decrease in CHOP/Ang2 protein expression, cleaved caspase 3 expression, and improved lung alveolarization (see page 35).
Thus Ramirez anticipates the instant claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26 and 31-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo-Wing, Rayman, et al. ("Hyperoxia and interferon-γ–induced injury in developing lungs occur via cyclooxygenase-2 and the endoplasmic reticulum stress–dependent pathway." American journal of respiratory cell and molecular biology 48.6 (2013): 749-757, originally published March 7, 2013) and Ford et al. (US 20090306194).
Choo-Wing et al. teach siRNA targeted to CHOP and Cox2 treated bronchopulmonary dysplasia in lungs in a murine model (see page 750).  Choo-wing et al. teach human neonatal developing lungs have increased Cox-2 and CHOP (see page 753).  Choo-Wing suggests therapeutic methods for treatment of bronchopulmonary dysplasia using siRNA targeted to Cox-2 and CHOP (see page 756).
Ford et al. teach in [0005] Efficient delivery into target organs and the high costs associated with such delivery is one of the main limitations facing therapeutic applications for oligonucleotide-based agents.  For example, the amount of siRNA used per injection in an average sized mouse currently ranges from 0.03 to 2.4 mg per dose 
Ford et al. goes on to teach in [0036] The lipid component of the formulation contains a neutral phospholipid.  In some embodiments, the lipid component also contains an oil or wax.  The lipid component may contain from 20-100% neutral phospholipid and 0-80% oil or wax by weight.  
It would have been obvious to one of ordinary skill in the art to try a surfactant as taught by Ford et al. to deliver siRNA targeted to Cox-2 and CHOP to the lungs of infants or children given these genes were shown to be overexpressed and involved in bronchopulmonary dysplasia. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to 
Because there were a finite number of genes shown to be upregulated in bronchopulmonary dysplasia and because Choo-Wing teach known result effective variables of treating bronchopulmonary dysplasia by inhibiting Ang2 and CHOP in lungs of subjects, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635